DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(b) is withdrawn in view of Applicant’s amendments and remarks in connection with this ground of rejection.

The rejections under section 102 are withdrawn in view of Applicant’s amendments and remarks in connection with this ground of rejection.

The rejection under obviousness-type double patenting is withdrawn in view of the Terminal Disclaimer filed in connection with this rejection.

The following are new grounds of rejection, necessitated by Applicant’s amendments:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-30, 32-39, 41-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No 20150344511 based on an application by Bilodeau et al. (Bilodeau).

Bilodeau teaches the following compounds that anticipate the rejected claims within the meaning of section 102:


    PNG
    media_image1.png
    192
    287
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    209
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    192
    182
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    307
    172
    media_image4.png
    Greyscale


R5 and R6 can be different, see paragraph 0147.
In the definitions of R5 and R6, alkyl can be methyl, see paragraph 0038.
Pharmaceutical preparations are disclosed, see paragraph 0181.
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25-30, 32-39, 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1, 2 of U.S. Patent No. 9556214
Claims 1-14 of U.S. Patent No. 10011622
Claims 1-12 of U.S. Patent No. 9403858
Claims 1-27 of U.S. Application No. 16135791
Claims 1-15 of U.S. Application No. 15993811
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds covered in the rejected claims overlap in scope with those covered in the conflicting claims in a manner rendering the rejected claims prima facie obvious.  Namely, the difference between the compounds coverd in the conflicting claims and the instant compounds is that the conflicting claims do not recite the structure of the instant compounds with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the structure of the conflicting compounds, the conflicting claims teaches the elements of the instant compounds with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Applicant is put on notice of the claims of 10111853, 9937187, 15/652563 upon rejoinder of the method claims.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642